EXHIBIT 12.01 EASTMAN CHEMICAL COMPANY AND SUBSIDIARIES Computation of Ratios of Earnings to Fixed Charges First Quarter (Dollars in millions) Earnings before income taxes $ $ 2 Add: Interest expense 26 21 Appropriate portion of rental expense (1) 3 4 Amortization of capitalized interest 1 3 Earnings as adjusted $ $ 30 Fixed charges: Interest expense 26 21 Appropriate portion of rental expense (1) 3 4 Capitalized interest 2 11 Total fixed charges $ 31 $ 36 Ratio of earnings to fixed charges 5.8x (A) For all periods presented, the interest component of rental expense is estimated to equal one-third of such expense. (A) Due to decreased earnings reported for first quarter 2009, the coverage ratio is less than 1x.To achieve a coverage ratio of 1x, additional pre-tax earnings of $6 million would have been required for first quarter 2009. 40
